                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MATRIX NORTH AMERICAN                         )
CONSTRUCTION, INC.,                           )
          Plaintiff,                          )
                                              )
        v.                                    )       CAUSE NO.: 2:20-CV-92-PPS-JEM
                                              )
ADVANTAGE INDUSTRIAL                          )
SYSTEMS, LLC, et al.,                         )
           Defendants.                        )

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff Matrix North American Construction, Inc.’s

Motion for Leave to Serve Expedited Discovery [DE 13], filed April 1, 2020. Plaintiff requests

leave to conduct limited discovery in support of its planned motion for preliminary injunction.

       Plaintiff filed a Complaint for injunctive relief, alleging that prior employees took

confidential information and trade secrets to a competitor, and asserting claims for breach of

contract, breach of fiduciary duty, trade secret misappropriation, theft, exceeding authorized access

and unauthorized access to Plaintiff’s computer systems, and unfair competition. Plaintiff asserts

that it intends to file a motion for preliminary injunction and argues that it needs some limited

discovery, including oral depositions of Defendants, in order to provide the information it needs

to present at a preliminary injunction hearing.

       The Federal Rules of Civil Procedure generally prohibit discovery from occurring before

the parties conduct a Rule 26(f) conference, but the Court may enter an order allowing early

discovery if there is good cause for the request. Fed. R. Civ. P. 26(d)(1) (“A party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f), except . . .


                                                  1
by court order.”); see also Orlando v. CFS Bancorp, Inc., No. 2:13-CV-261 JD, 2013 WL

12329547, at *1 (N.D. Ind. Oct. 10, 2013) (“A party seeking expedited discovery prior to a Rule

26(f) planning conference must establish good cause for his request.”). “[D]eciding whether to

permit expedited discovery and the scope of any expedited discovery depends on the facts and

circumstances of the particular matter, and a demonstration why the requested discovery, on an

expedited basis, is appropriate for the fair adjudication of issues before the court.” Orlando, 2013

WL 12329547, at *1 (citing Roche Diagnostics Corp. v. Medical Automation Systems, Inc., No.

1:10-cv-01718-SEB-DML, 2011 WL 130098, at *3 (S.D. Ind. 2011)).

       Plaintiff asserts that the nature and scope of the alleged trade secret misappropriation

creates a need for expedited discovery to support its motion for preliminary injunction and prevent

irreparable injury to Plaintiff’s legitimate business interests, and that the information is exclusively

in the possession of Defendants. The Court recognizes that “[a] pending request for a preliminary

injunction is a typical ground that satisfies a good cause standard.” Roche Diagnostics Corp. v.

Med. Automation Sys., Inc., No. 1:10-CV-01718-SEB, 2011 WL 130098, at *3 (S.D. Ind. Jan. 14,

2011). Review of the proposed interrogatories reveals that they are generally targeted towards the

topics likely to be at issue in a hearing on a preliminary injunction, although some of the questions

may be over-broad for this stage of the litigation, that the requested information is not available

from another source, and that the information is needed in an expedited manner because of the

circumstances of the case. If the respondents object to the questions or parts of the questions and

the parties are unable to reach an agreement without Court intervention, Defendants can file a

properly-supported motion for protective order.




                                                   2
       In light of the court closure and public health concerns at the moment, the Court encourages

the parties to utilize video or written depositions and to work together to resolve any disputes over

the scope or method of obtaining the necessary information without Court intervention.

       Accordingly, the Court hereby GRANTS Plaintiff Matrix North American Construction,

Inc.’s Motion for Leave to Serve Expedited Discovery [DE 13]. Plaintiff may immediately serve

its requests for production and expedited interrogatories on Defendants. The Court ORDERS

Defendants to make themselves available for deposition and REMINDS the parties of the

requirement to preserve evidence relevant to the facts and circumstances alleged in the Complaint.

       SO ORDERED this 3rd day of April, 2020.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                 3
